DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites “wherein the first free braid strand extends from the first spliced section and then through the suture return aperture without passing through either the first aperture or the second aperture.” This limitation is viewed as a negative limitation. As stated in MPEP 2173.05(i), any negative limitation or exclusionary provisio must have bases in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. 
Claim 40, “wherein the second free braid strand extends from the second spliced section and then through the suture return aperture without passing through either the first aperture or the second aperture”. This limitation is viewed as a negative limitation. As stated in MPEP 2173.05(i), any negative limitation or exclusionary provisio must have bases in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astorino (2012/0290002).
Astorino discloses the following claimed limitations:
Claim 21: A surgical fixation system, comprising: a fixation device (26) (Fig. 6a-b and [0055]) including a top surface and a bottom surface (see figure below where the top is the side where the suture crosses from one hole (52 or 54) to the other (52 or 54) and over the bridge); and an adjustable loop (74) (Fig. 6a-b and [0055]) connected to the fixation device (Fig. 6a-b and [0055]) and including a first adjustable eyesplice loop (82) (Fig. 6a-b and [0055]) that passes through and interlinks with a second adjustable eyesplice loop (84) at an interconnection that rests over an outer surface of a bridge (area between holes 52 and 54 where the loops cross on the top portion of the fixation device as seen in the figure below) (note the bridge is in the tops side of the fixation device and it is not seen well in the drawings since the suture is passing over it as seen in the figure below however it appears better in the perspective of Fig. 5 which has been labeled by the examiner in the figure below) of the fixation device (Fig. 6a-b and [0055]),  wherein the outer surface of the bridge is nearer to the top surface of the fixation device than the bottom surface of the fixation device (see figure below and as explained above, the bridge is located in the top portion of the fixation device between the two holes 52 and 54).  

    PNG
    media_image1.png
    396
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    671
    media_image2.png
    Greyscale


Claim 22: Wherein the fixation device is a button (Fig. 6a where it is an oval shaped button).  
Claim 23: Wherein the bridge is located between a first aperture (52) and a second aperture (54) of the fixation device (Fig. 6a).
Claim 24: Comprising a third aperture (50) of the fixation device which carries a passing filament (Fig. 6a where it is capable of carrying a filament).
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (52) of the fixation device and the second adjustable eyesplice loop is received through a second aperture (54) of the fixation device (Fig. 6a-b and [0055]).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (60) for adjusting the first adjustable eyesplice loop (Fig. 6a-b and [0055] where if pulled it would reduce the size of the loop) and a second free braid strand (62) for adjusting the second adjustable eyesplice loop (Fig. 6a-b and [0055] where if pulled it would reduce the size of the loop).  
Claim 27: Wherein the first free braid strand is passed through the second adjustable eyesplice loop (Fig. 6a-b and [0055]) and the second free braid strand is passed through the first adjustable eyesplice loop (Fig. 6a-b and [0055]).  
Claim 28: Wherein the first free braid strand passes through a first opening of the fixation device prior to passing through the second adjustable eyesplice loop (Fig. 6a-b and [0055]), and the second free braid strand passes through a second opening of the fixation device prior to passing through the first adjustable eyesplice loop (Fig. 6a-b and [0055]).  
Claim 29: Wherein the first free braid strand and the second free braid strand are each spliced through the adjustable loop at least twice (Fig. 6a where one is where they enter at 86, 88 and the other is where they exit at 90).  
Claim 32: A surgical method, comprising: fixating a graft (10) within a bone tunnel with the surgical fixation system of claim 21 (Fig. 1a-b and [0040-0041]).  
Claim(s) 21-28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zajac et al. (2012/0123474).
Zajac discloses the following claimed limitations:
Claim 21: A surgical fixation system (100), comprising: a fixation device (10) including a top surface and a bottom surface (see figure below where the top is the side where the suture crosses from one hole to the other and over the bridge and the bottom is the opposite side); and an adjustable loop (31, 33) connected to the fixation device (Fig. 16 and see figure below) and including a first adjustable eyesplice loop (44a which forms a loop) that passes through and interlinks with a second adjustable eyesplice loop (44b which forms a loop) at an interconnection that rests over an outer surface of a bridge (bridge between holes of the fixation device as seen in Fig. 1a and the figure below) of the fixation device (Fig. 3, 6-7b, and 16) wherein the outer surface of the bridge is nearer to the top surface of the fixation device than the bottom surface of the fixation device (see figure below and as explained above, the bridge is located in the top portion of the fixation device between the holes  where the suture crosses and the knot is formed). 

    PNG
    media_image3.png
    746
    955
    media_image3.png
    Greyscale

Claim 22: Wherein the fixation device is a button (Fig. 1a-b and [0040]).
Claim 23: Wherein the bridge is located between a first aperture (2 on button 10, 5 on button 20) and a second aperture (4 on button 10, 6 on button 20) of the fixation device (Fig. 1a-b).  
Claim 24: Comprising a third aperture (1) (Fig. 1a) of the fixation device which carries a passing filament (Fig. 1a where it is capable of passing a filament).  
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (2, 5) of the fixation device (Fig. 1a-b, 12, 16) and the second adjustable eyesplice loop is received through a second aperture (4, 6) of the fixation device (Fig. 1a-b, 12-16).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (30 in Fig. 16) for adjusting the first adjustable eyesplice loop (Fig. 16 where when pulled it would adjust the loop) and a second free braid strand (the other 30 strand in Fig. 16) for adjusting the second adjustable eyesplice loop (Fig. 16 where when pulled it would adjust the loop) ([0068]).  
Claim 27: Wherein the first free braid strand is passed through the second adjustable eyesplice loop (Fig. 11-16 and [0061-0067]) and the second free braid strand is passed through the first adjustable eyesplice loop (Fig. 11-16 and [0061-0067]).  
Claim 28: Wherein the first free braid strand passes through a first opening (2, 5) of the fixation device prior to passing through the second adjustable eyesplice loop (Fig. 3-12), and the second free braid strand passes through a second opening (4, 6) of the fixation device prior to passing through the first adjustable eyesplice loop (Fig. 3-12).  
Claim 31: Wherein the first adjustable eyesplice loop, the second adjustable eyesplice loop, and free braid strands of the adjustable loop cooperate to establish a knot stack (35) at an interface between the adjustable loop and the fixation device (Fig. 7a-b and [0055]), and wherein the knot stack rests over the bridge of the fixation device (Fig. 7a-b and [0055]).  
Claim(s) 21-23, 25, 26, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albertorio et al. (2010/0256677).
Albertorio discloses the following claimed limitations:
Claim 21: A surgical fixation system, comprising: a fixation device (20) (Fig. 1 and [0028]) including a top surface and a bottom surface (see figure below where the top is the side where the suture crosses from one hole to the other and over the bridge); and an adjustable loop (3) connected to the fixation device (Fig. 1 and [0028]) and including a first adjustable eyesplice loop (2 formed by going through 2a as seen in Fig. 1) that passes through and interlinks with a second adjustable eyesplice loop (2 formed by going through 2b as seen in Fig. 1) at an interconnection (22) that rests over an outer surface of a bridge (area between the holes where the loops cross on the top portion of the fixation device as seen in the figure below) (note the bridge is in the tops side of the fixation device and it is not seen well in the drawings since the suture is passing over it as seen in the figure below) of the fixation device (Fig. 1); wherein the outer surface of the bridge is nearer to the top surface of the fixation device than the bottom surface of the fixation device (see figure below and as explained above, the bridge is located in the top portion of the fixation device between the two holes).  

    PNG
    media_image4.png
    779
    1142
    media_image4.png
    Greyscale

Claim 22: Wherein the fixation device is a button (Fig. 1and [0028]).  
Claim 23: Wherein the bridge is located between a first aperture (114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) and a second aperture (116 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]).  
Claim 25: Wherein the first adjustable eyesplice loop is received through a first aperture (Fig. 1 of Albertorio and 114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 1) and the second adjustable eyesplice loop is received through a second aperture (Fig. 1 of Albertorio and 114 in Fig. 9a of US 2007/0179531 which is incorporated by reference as stated in [0035]) of the fixation device (Fig. 1).  
Claim 26: Wherein the adjustable loop includes a first free braid strand (1 which is coming out from aperture 3a as seen in Fig. 1) for adjusting the first adjustable eyesplice loop ([0030]) and a second free braid strand (1 which is coming out from aperture 3b as seen in Fig. 1) for adjusting the second adjustable eyesplice loop ([0030]).  
Claim 29: Wherein the first free braid strand and the second free braid strand are each spliced through the adjustable loop at least twice (at 2a, 2b and at 3a, 3b as seen in Fig. 1).  
Claim 32: A surgical method, comprising: fixating a graft within a bone tunnel with the surgical fixation system of claim 21 (Fig. 12-13 and [0050-0052]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astorino (2012/0290002) in view of Kam et al. (2015/0196385).
Astorino teaches all the claimed limitations discussed above however, Astorino does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Astorino with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac et al. (2012/0123474) in view of Kam et al. (2015/0196385).
Zajac teaches all the claimed limitations discussed above however, Zajac does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Zajac with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albertorio et al. (2010/0256677) in view of Kam et al. (2015/0196385).
Claim 30: 
Albertorio teaches all the claimed limitations discussed above however, Albertorio does not disclose a countersunk bridge. 
Kam discloses another suture button anchor where the button has a bridge (28) which is countersunk by pocket (30) (Fig. 1 and [0021]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Albertorio with a countersunk bridge in view of the teachings of Kam, in order to form a locking mechanism which pushes the suture ends into a countersunk area which increases the friction and creates the lock. The lock would prevent the suture free ends from moving in the opposite direction which would destroy the adjustable loops ([0025-0026]). 

Response to Arguments
Applicant’s arguments, filed 8/31/22, with respect to the rejection of claim 33 and its dependent claims have been fully considered and are persuasive.  The rejection of claim 33 and its dependent claims has been withdrawn. 
Applicant's arguments filed 8/31/22 with respect to the rejection of claim 21 and its dependent claims have been fully considered but they are not persuasive. 
Applicant argues that the claims are not anticipated by neither Astorino, Zajac, nor Albertorio since they do not teach that the bridge is on the top side of the fixation device. 
The examiner disagrees, as seen in the rejections above, the examiner has labeled the top and bottom of the fixation device of each reference (see figure above) as well as pointing to the bridge which is located below the loop crossing from one hole to the other of the fixation device; therefore, it appears to the examiner that the prior art does meet the claim limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771